

115 HRES 628 IH: Recognizing the Transgender Day of Remembrance.
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 628IN THE HOUSE OF REPRESENTATIVESNovember 16, 2017Mr. Kennedy (for himself, Mr. McEachin, Ms. Norton, Ms. Speier, Mr. Quigley, and Mr. Grijalva) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the Transgender Day of Remembrance.
	
 Whereas in 1998 Rita Hester, a transgender woman of color was murdered, and her murder has yet to be solved;
 Whereas the following year Gwendolyn Ann Smith created the first Transgender Day of Remembrance in honor of Rita Hester and other transgender people who had lost their lives to violence;
 Whereas 42 percent of transgender people in the United States have reported mistreatment by health care providers;
 Whereas nearly half of the transgender community in the United States has been verbally harassed and nearly one in ten has been physically attacked;
 Whereas nearly a third of transgender people in the United States had experienced homelessness in 2015;
 Whereas 15 percent of transgender people in the United States who were employed in 2015 were verbally harassed, physically attacked, or sexually assaulted at work because of their gender identity or expression;
 Whereas around the world, countries outlaw transgender people living as their authentic selves; Whereas almost half of all transgender people in the United States will attempt suicide at one point in their lifetime, a rate that is eight times higher than the rest of the United States population;
 Whereas the United States has one of the highest rates of murder of transgender people; Whereas, as of November 20, 2017, at least 25 transgender people have been killed as a result of hate, fear, and violent attacks in 2017;
 Whereas there is significant incidence of misgendering or misnaming transgender victims of crime in police reports, indicating that the number of transgender victims of violence and murder is likely far higher than what is officially reported, and local law enforcement is not required to, and frequently fails to, report hate crimes, including murder, specific to the LGBT community;
 Whereas Congress and the executive branch must act to protect and preserve the lives of all minorities through inclusive legislation; and
 Whereas transgender Americans are making historic progress, highlighted by nondiscrimination laws enacted in several States and an increasing number of trans elected officials, signaling greater public support for transgender equality and respect for their contributions to society: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes and supports the goals and principles of Transgender Day of Remembrance;
 (2)supports an increase in the amount and accuracy of Federal collection and reporting of data for violence against transgender people; and
 (3)calls on Federal and State governments to study, respond to, and prevent violence against transgender people.
			